 1   Charles J. Schmitt, Esq., Bar No. 175349
 2   charlie@fwhb.com
     William O. Woodland, Esq., Bar No. 175103
 3
     wwoodland@fwhb.com
 4   Renee E. Jensen, Esq., Bar No. 206967
 5   rjensen@fwhb.com
     FORD, WALKER, HAGGERTY & BEHAR
 6   One World Trade Center
 7   Twenty-Seventh Floor
     Long Beach, California 90831-2700
 8   (562) 983-2500; Fax: (562) 590-3563
 9
10   Attorneys for Defendants COUNTY OF RIVERSIDE,
11   STANLEY SNIFF, JR., and JERRY GUTIERREZ
12
13
                           UNITED STATES DISTRICT COURT
14
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17   AXEL ROMAN,                     )           No. 5:18-cv-2525-JGB (SPx)
18                                   )
          Plaintiff,                 )           Judge Jesus G. Bernal
19                                               Riverside, Courtroom 1
                                     )
20        vs.                        )
                                     )           JUDGMENT
21   THE COUNTY OF RIVERSIDE,        )
22   CALIFORNIA; STANLEY SNIFF, JR.; )
     JERRY GUTIERREZ; RICARDO JESUS )
23
     RAMIREZ; DOMINIK NICHOLAS       )
24   LONGO; GERMAN CABANILLAS;       )
25
     JUAN JOSE VARGAS; ANTONIO       )
     MARTINEZ; JOSE JUAN VILANUEVA; )
26   AND DOES 1-20,                  )
27                                   )
          Defendants.                )
28                                   )

                                             1
                                      JUDGMENT
 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         The Order of this Court filed on July 5, 2019 (Doc. 33) granted Defendants
 3   COUNTY OF RIVERSIDE, STANLEY SNIFF, JR., AND JERRY GUTIERREZ’s
 4   Motion to Dismiss the Second Amended Complaint as to all of Plaintiff’s claims against
 5   Defendants COUNTY OF RIVERSIDE, STANLEY SNIFF, JR., AND JERRY
 6   GUTIERREZ, with leave to amend. Plaintiff was ordered to file an amended complaint,
 7   if any, by July 29, 2019. No amended complaint was filed by July 29, 2019.
 8         IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s Complaint is
 9   DISMISSED WITH PREJUDICE as to Defendants COUNTY OF RIVERSIDE,
10   STANLEY SNIFF, JR., AND JERRY GUTIERREZ.
11         The Defendants COUNTY OF RIVERSIDE, STANLEY SNIFF, JR., AND
12   JERRY GUTIERREZ are deemed the prevailing parties in this matter.
13         The Court orders that such judgment be entered.
14
15
     Dated: August 5, 2019                      __________________________
16                                              JESUS G. BERNAL
17                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                2
                                         JUDGMENT
